          Case 1:17-cv-00762-AWI-EPG Document 60 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JEREMY R. LUSK,                                    Case No. 1:17-cv-00762-AWI-EPG

12                  Plaintiff,
                                                        ORDER CONTINUING STATUS
13                                                      CONFERENCE
     v.
14
     FIVE GUYS ENTERPRISES, LLC, et al.,                (ECF Nos. 58, 59)
15
                    Defendants.
16

17

18            On April 1, 2019, Plaintiff Jeremy R. Lusk filed a motion seeking preliminary
19 approval of the parties’ class action settlement. (ECF No. 36.) On December 23, 2019, District
20 Judge Anthony W. Ishii entered an order denying the motion without prejudice. (ECF No. 43.)

21 Plaintiff then filed a first amended motion for preliminary approval on May 18, 2020. (ECF No.

22 52.) Judge Ishii denied the amended motion without prejudice by an order entered on October

23 19, 2020 and referred this matter to the undersigned for further scheduling and management.

24 (ECF No. 55.) A Status Conference was accordingly set for November 30, 2020. (ECF No. 56.)
     On November 23, 2020, the parties filed a Joint Status Report requesting that the Status
25
     Conference be continued because the parties intended to file a motion for preliminary approval
26
     that addressed Judge Ishii’s concerns. (ECF No. 47.) Accordingly, the Status Conference was
27
     continued to February 1, 2021. (ECF No. 58.)
28


                                                    1
          Case 1:17-cv-00762-AWI-EPG Document 60 Filed 01/27/21 Page 2 of 2


 1              On January 22, 2021, the parties filed a Joint Status Report again requesting to

 2 continue the Status Conference because the parties intend to file an amended motion for

 3 preliminary approval in the following week. (ECF No. 59.) As this is the parties’ second

 4 request for a continuance of the Status Conference in order to file an amended motion for

 5 preliminary approval, the Court will grant the requested continuance but will also set a deadline
   for filing the motion. No further continuances will be granted absent a showing of good cause.
 6
              Accordingly, IT IS HEREBY ORDERED:
 7
            1. Any amended motion for preliminary approval of the parties’ class action settlement
 8
                shall be filed within thirty (30) days of entry of this order; and
 9
            2. The Status Conference currently set for February 1, 2021, is CONTINUED to
10
                March 30, 2021 at 9:30 AM in Courtroom 10 (EPG) before Magistrate Judge
11
                Erica P. Grosjean. To appear telephonically, each party is to use the following
12
                dial-in number and passcode: Dial-in number 1-888-251-2909; Passcode 1024453.
13
                The parties are also reminded to file a joint status report one full week prior to the
14
                conference and email a copy of the same, in Word format, to
15              epgorders@caed.uscourts.gov.
16

17 IT IS SO ORDERED.

18
       Dated:      January 27, 2021                            /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28


                                                      2
